Citation Nr: 1310601	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-46 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972, and from October 1973 to December 1974.  He died on July [redacted], 2009.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the appellant requested a hearing before a Decision Review Officer (DRO).  In October 2010, she withdrew her request; however, a note in the file reflects that an informal conference with the appellant's representative was held on October 28, 2010.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reflects that he died of respiratory failure, due to or as a consequence of hepatic cirrhosis.  He was not service-connected for any disorder during his lifetime, including his diagnosed hepatitis C; however, the appellant contends that he was exposed to hepatitis C through contaminated vaccines or through mass inoculation systems during service.  

The claims folder contains only the service treatment records from the Veteran's first period of service.  Remand is required so that service records from the Veteran's second period of service may be obtained.   

The Veteran was receiving disability benefits from the Social Security Administration (SSA) during his lifetime; these records must also be obtained.  

A note in the claims folder states that the Veteran's former representative attended an informal conference with a DRO on October 28, 2010.  Although the note states that "no additional evidence was received," it is necessary to obtain a copy of the informal conference report.    

According to the appellant, the Veteran received treatment for hepatitis C from his private physician, Dr. B.  Since these records may be useful in deciding the claim, they must be obtained, pending written authorization from the appellant.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In August 2009, the appellant provided written authorization to obtain the Veteran's records from Baptist Health Medical Center in Little Rock, Arkansas; however, they were not requested.  These records must also be obtained upon remand, pending any necessary updated release from the appellant.  Id.  

The appellant, invoking VA's duty to assist, has requested that VA contact the Department of Defense to determine whether any of the vaccine lots noted on the Veteran's immunization record were later found to be contaminated with hepatitis C.  However, a test for hepatitis C was not developed for many years after the Veteran's discharge from service.  Thus, it is impossible for any agency to determine whether a vaccine administered to the Veteran during his service was contaminated with hepatitis C.  Such a request to the Department of Defense would constitute an unreasonable delay and expenditure of scarce VA resources.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

Additionally, the appellant has no first-hand knowledge that the Veteran received any inoculations with mass inoculation systems or that he was exposed to any other source of contaminated blood or blood products that was not the result of his own willful misconduct.  In her August 2012 statement, the appellant conceded that her allegations were based only on "anecdotal" evidence.   Furthermore, the Veteran had multiple post-service risk factors for hepatitis C.  Thus, a medical opinion as to the etiology of the Veteran's hepatitis C is not necessary based on the current evidence of record; however, should additional development of the claim show potential exposure to blood or blood products during the Veteran's service that was not the result of willful misconduct, an opinion as to the etiology of the Veteran's hepatitis C and cirrhosis of the liver must be obtained.  

At the outset of the appeal, the appellant was represented by the Veterans of Foreign Wars of the United States (VFW).  However, in September 2010, she revoked VFW's power of attorney and has represented herself since that time.   Upon remand, she should be notified of her right to obtain representation.

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant in writing of her right to obtain representation through an attorney or a veterans service organization.

2.  Contact the National Personnel Records Center, and any other appropriate source, and request all service treatment and personnel records from the Veteran's second period of service, dating from October 1973 to December 1974 .  If these records cannot be obtained after all reasonable efforts have been made, issue a formal finding as to the unavailability of the records, notify the appellant, and allow her the opportunity to provide any records in her possession.  

3.  Obtain from the RO a copy of the October 28, 2010 informal conference report.  If the report cannot be obtained after reasonable efforts have been made, notify the appellant and allow her the opportunity to provide a copy of the report.

4.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file.  The appellant must be notified of the attempts made and allowed the opportunity to provide the records.

5.  After securing any necessary authorization, obtain all treatment records from Baptist Health Medical Center and Dr. B.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.

6.  In the event that the aforementioned development reflects potential exposure to hepatitis C during service, whether through mass inoculation systems or other exposure to blood or blood products that is not the result of the Veteran's willful misconduct, a VA medical opinion must be obtained.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hepatitis C was caused or aggravated by his service.

If the examiner finds that it is at least as likely as not that hepatitis C was caused or aggravated by the Veteran's service, the examiner should then provide an opinion as to whether hepatitis C caused or substantially and materially contributed to the Veteran's death.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative, if any, the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


